MEMORANDUM**
Keith Michael Sanderson appeals the sentence of 12-months and one day that the district court imposed following his guilty plea conviction for two counts of importing 46.44 kilograms of marijuana with intent to distribute, in violation of 21 U.S.C. §§ 841(a)(1), 952, and 960. We have jurisdiction under 28 U.S.C. § 1291. We review de novo whether the sentence “was imposed as a result of an incorrect application of the sentencing guidelines.” United States v. Turner, 898 F.2d 705, 708 (9th Cir.1990) (quoting 18 U.S.C. § 3742(e)). The district court’s findings of fact are reviewed for clear error. Id.
Sanderson contends primarily that the district court erred when it denied his request for a downward departure based on a unique combination of circumstances due to his socioeconomic status. See Koon v. United States, 518 U.S. 81, 93, 116 S.Ct. 2035, 135 L.Ed.2d 392 (1996). We read the record differently. The court was permissibly responding to Sanderson’s arguments, which relied in part on his stable family life and past success.
Sanderson’s remaining contentions are unpersuasive.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.